Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on January 07, 2021. Claims 2-21 are pending.

Response to Arguments
Applicant’s arguments filed on January 07, 2021 have been considered but are moot in the view of new ground of rejection.

	The double patenting rejection is maintained as no Terminal Disclaimer has been filed. 

	Applicant argument regarding 112(a) is not persuasive. Applicant pointed paragraphs 8, 38, 46, and 56 is the support for the limitation “so that the background audio does not include the spoken request that includes the one or more terms as the background audio is audio that was audible before the spoken request was received”. Examiner respectfully disagree because paragraphs 8, 38, 46, and 56 do not talk anything about the limitation “so that the background audio does not include the spoken request that includes the one or more terms as the background audio is audio that was audible before the spoken request was received”.

Examiner’s note: To expedite the prosecution, applicant is encouraged to call examiner if they have any concern regarding this rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.: 9984075 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and the patent directed to a search engine that can process the query and can provide information for output to the user in response to the query. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant invention fail to teach “so that the background audio does not include the spoken request that includes the one or more terms as the background audio is audio that was audible before the spoken request was received”. At the best the specification paragraphs [0022]-[0023] may close the claimed limitation but does not necessarily mean what is being claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jenson (Pub. No. : US 20120084312 A1) in the view of Mason (Pub. No. : US 20150332667 A1) and Crichton et al. (Patent No. : US 8977641 B1)

As to claim 2 Jenson teaches a computer-implemented method comprising: 
receiving, by a digital assistant device, a spoken request that includes one or more terms, the spoken request spoken by a user of the digital assistant device (Fig. 3 and paragraphs [0034]-[0036]: human voices that is generated, at least in part, by the microphone 210. Note that user won-self can speak for query);
in response to an autocompletion of the of one or more terms including a trigger term, obtaining, by the digital assistant device, background audio data corresponding to an item of media content that was audible during a playback of the media content in a vicinity of the digital assistant device when or after the request that includes the one or more terms was spoken and is of a particular media content type (paragraphs [0007], [0028], [0034]-[0036]: the speech of one or more people can be automatically monitored, so that relevant terms for search queries can be automatically generated and presented to the one or more people by recognizing the words in the electronic representation can include recognizing the words through operation of a voice recognition operation) so that the background audio does not include the spoken request that includes the one or more terms as the background audio is audio that was audible before the spoken request was received, and the media content is content that is associated with an entity in an entity database (see fig. 3 to fig. 5, paragraphs [0039], [0041]-[0042], [0056]: this limitation is an obvious variation of Jenson because user own self can be spoken for query as fourth person at the beginning and then the conversation could be streamed microphone 210 and Jenson system would lead to the prompt (query suggestion) utilizing fig. 3 to fig. 6. Note that the conversation 300 can be audio/video script which is audible before the spoken request);
obtaining, by the digital assistant device, a prompt that was generated based at least on (i) the autocompletion of the one or more terms, and (ii) one or more additional terms that were identified by a search of the entity database based on the item of media content that was audible in the vicinity of the digital assistant device after the request that includes the one or more terms was spoken (paragraphs [0028], [0048], [0039], [0041]-[0042], [0056]: A term such as "Iguazu Falls" may have a very high relative value as a search term because it is a proper noun, identifies a geographic location, and may be used relatively infrequently in a corpus of files or documents available through the Internet, so it may be concluded that the term will be used to point to a very specific set of documents in the corpus), wherein each of the one or more additional terms are terms that are included in the entity database and that are associated with the entity with which the media content is also associated (paragraph [0039], [0041]-[0042], [0056]: user selecting the "search" user interface element 604. Execution of the search query can involve a query execution engine 237 that queries a database (e.g., an indexed database 238) for information matching the search query terms); and 
providing, by the digital assistant device, a synthesized audio representation of the prompt for output (paragraph [0045]: The suggested query terms that are generated based on the text words recognized by the voice recognition engine 218 or 232 can be presented within a user interface element 608).
Jenson does not explicitly disclose but Mason teaches providing the back ground audio data to an entity search system that has access to the entity database storing entity data for media content of the media content type and that searches the entity database based on the background audio data (paragraph [0048]: identity of the music can be obtained by performing music recognition and search a music library database).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jenson by adding above limitation as taught by Mason to quickly analyze audio data (Mason, paragraph [0010]).
Jenson and Mason do not explicitly disclose but Crichton teaches the trigger term is associated with a time window (Column 8 lines 46-65: Process 500 determines the number of times the suggested query (include trigger term) has been received within a specified time window). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jenson and Mason by adding above limitation as taught by Crichton to have a better search result. 

As to claim 3 Jenson together with Mason and Crichton teaches a method according to claim 2. Jenson teaches the spoken request comprises a spoken, incomplete search request or other partial voice command (paragraphs [0005], [0048]). 

As to claim 4 Jenson together with Mason and Crichton teaches a method according to claim 2. Jenson teaches the prompt comprises an autocompleted portion of a spoken, incomplete search request (Paragraph [0045]). 

As to claim 5 Jenson together with Mason and Crichton teaches a method according to claim 2. Jenson teaches the item of media content that was audible in the vicinity of the digital assistant device comprises a song played by a different device when the request was spoken (paragraphs [0034]-[0036]). 

As to claim 6 Jenson together with Mason and Crichton teaches a method according to claim 2. Jenson teaches the background audio data is obtained by capturing a snippet of audio using a microphone of the digital assistant device after the request was spoken (paragraph [0029]). 

As to claim 7 Jenson together with Mason and Crichton teaches a method according to claim 2. Mason teaches spoken request is provided to an automated speech recognizer, and the entity search system is an automated music recognizer (paragraphs [0048], [0050]). 

As to claim 8 Jenson together with Mason and Crichton teaches a method according to claim 2. Jenson teaches the prompt incorporates a name of the item of media content (paragraph [0030]).

As to claims 9-21, they have similar limitations as of claims 2-8 above. Hence, they are rejected under the same rational as of claims 2-8 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD I UDDIN/Primary Examiner, Art Unit 2169